We concur in the holding of the majority opinion on the subject of the blue sky law, and also in the holding that, by taking part by proxy in the organization meeting of the stockholders, at which the charter of the corporation was accepted, the defendant company waived all objection to and must be considered as having accepted the charter of the corporation; and, hence, we concur in the conclusion of the majority opinion to affirm the case. But, for reasons stated in the dissenting opinion in the case ofConsolvo  Cheshire v. Homes Corporation, post, page 130, 116 S.E. 371, this day decided, we find ourselves unable to concur in the holding of the majority opinion that there is no material variance between the prospectus, on the faith of the representations of which the stock subscription contract of the defendant company was obtained, and the charter of the corporation afterwards obtained.
 *Page 1